                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                CASE NO.: 5:19-cv-35
 NGM INSURANCE COMPANY,                       )
                    Plaintiff,                )
                                              )
                      vs.                     )                  COMPLAINT
                                              )
 PEERLESS INDEMNITY INSURANCE                 )
 COMPANY,                                     )
                    Defendant.                )


            COMPLAINT FOR DAMAGES AND DECLARATORY JUDGMENT

       Plaintiff NGM Insurance Company, Inc. (“NGM”), by and through its undersigned counsel,

hereby file this Complaint for damages and Declaratory Judgment against Peerless Indemnity

Insurance Company (“Peerless”) pursuant to Federal Rule of Civil Procedure 57 and the Declaratory

Judgment Act, 28 U.S.C. § 2201 and 28 U.S.C. § 1332. In support, NGM alleges as follows:

                                    NATURE OF ACTION

       1.      NGM brings this action pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C.

§§ 2201 and 2202 for a declaration regarding the parties’ rights and obligations in connection with

a commercial automobile liability policy issued to Sam’s Paving, Inc., by NGM and a commercial

automobile liability policy issued to Blacktoppers, LLC, Samuel Stanley 3rd, by Peerless, and for

damages incurred by NGM for Peerless’ wrongful conduct, pursuant to 28 U.S.C. § 1332, in failing

to respond to NGM and to timely provide a defense of Sam’s Paving, Inc., Samuel Stanley, Sr.,

Samuel Stanley, Jr., and Rachel Stanley. Specifically, NGM tendered to Peerless the defense of a

lawsuit filed against Sam’s Paving, Inc., Samuel Stanley, Sr., Samuel Stanley, Jr., and Rachel

Stanley for damages arising out of a motor vehicle accident involving a vehicle owned and operated

by Blacktoppers, LLC, that was towing a trailer owned by Sam’s Paving, Inc.                Despite


            Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 1 of 16
acknowledging that Sam’s Paving, Inc., qualifies as an insured under the Peerless policy and that the

trailer owned by Sam’s Paving, Inc., would qualify as a covered auto as defined in the Peerless

policy, Peerless has refused to accept such tender or promptly provide a reasonable explanation of

the basis in the policy of insurance issued by Peerless for denial of such tender. NGM is currently

providing a defense to Sam’s Paving, Inc., Samuel Stanley, Sr., Samuel Stanley, Jr., and Rachel

Stanley. NGM seeks a declaratory judgment that Peerless is responsible for the defense of Sam’s

Paving, Inc., Samuel Stanley, Sr., Samuel Stanley, Jr., and Rachel Stanley; that Peerless has

wrongfully refused to accept such defense and has waived any defenses it may have under its policy.

NGM seeks reimbursement of legal expenses for the defense of Samuel Stanley, Sr., Samuel

Stanley, Jr., and Rachel Stanley, and damages from Peerless under Chapters 58 and 75 of the North

Carolina General Statutes.

                                           THE PARTIES

        2.      Plaintiff NGM is an insurance company organized under the laws of the State of

Florida with its principal place of business in Florida. NGM is a citizen of the State of Florida

within the meaning and intent of 28 U.S.C. § 1332.

        3.      Defendant Peerless is an insurance company organized under the laws of the State

of Illinois with its principal place of business in Massachusetts. Peerless is a citizen of the State of

Illinois and Massachusetts within the meaning and intent of 28 U.S.C. § 1332.

                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§ 1332(a)(1). There is complete diversity of citizenship between the parties, as this action is between

citizens of different states and the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.


                                                   2
             Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 2 of 16
        5.      Jurisdiction is further appropriate because this is, in part, an action for declaratory

judgment pursuant to 28 U.S.C. § 2201, and an actual cost or controversy of a justiciable nature

exists between the parties involving the rights and liabilities under insurance policies and for

damages incurred.

        6.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in this Court because a substantial

part of the events, acts, and/or omissions giving rise to this controversy occurred in this judicial

district.

                                   FACTUAL BACKGROUND

A.      THE SUBJECT POLICIES

                I. NGM POLICY

        7.      NGM is, and during all relevant times has been, in the business of underwriting

and issuing policies of insurance and is authorized to transact the business of insurance in the

State of North Carolina.

        8.      NGM issued a renewal commercial automobile policy, policy number B2U6816H,

to named insured “Sam’s Paving, Inc.”, with effective dates of March 30, 2015 through March

30, 2016. (“NGM Policy”). A copy of the NGM Policy is attached hereto as Exhibit A.

        9.      While NGM incorporates, by reference, each policy in its entirety, for the purpose

of this action, the NGM Policy contains the following in pertinent part:

SECTION II - LIABILITY

             A. Coverage

                    1. Business Liability

                           a.      We will pay all sums an ‘insured’ legally must pay as
                                   damages because of ‘bodily injury’ or ‘property damage’ to



                                                  3
             Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 3 of 16
                           which this insurance applies, caused by an ‘accident’ and
                           resulting from the ownership, maintenance or use of a covered
                           ‘auto’.

                                       ***

               2. Who Is An Insured

                      a.    You for any covered ‘auto’.

                      b.    Anyone else while using with your permission a
                            covered ‘auto’ you own, hire or borrow . . . .

Exhibit A, Bates Number EXHIBIT A-00038, Form CA 00 01 03 06, p. 2 of 12.

                                       ***

SECTION IV - BUSINESS AUTO CONDITIONS

         B. General Conditions

               5. Other Insurance

                     a.    For any covered ‘auto’ you own, this Coverage Form
                           provides primary insurance. For any covered ‘auto’
                           you don’t own, the insurance provided by this
                           Coverage Form is excess over any other collectible
                           insurance. However, while a covered ‘auto’ which is
                           a ‘trailer’ is connected to another vehicle, the Liability
                           Coverage this Coverage Form provides for the ‘trailer’
                           is:

                           (1)    Excess while it is connected to a motor vehicle
                                  you do not own.

                           (2)    Primary while it is connected to a covered
                                  ‘auto’ you own.

Exhibit A, Bates Number EXHIBIT A-00045-00046, Form CA 00 01 03 06, pp. 8-9

of 12.

                                     ***




                                       4
         Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 4 of 16
SECTION V - DEFINITIONS

             B.      ‘Auto” means:

                     1.     A land motor vehicle, ‘trailer’ or semitrailer designed for
                            travel on public roads; . . . .

             P.      ‘Trailer” includes semitrailer.

Exhibit B, Bates Number EXHIBIT A-00046, 00049, Form CA 00 01 03 06, pp. 9,

12 of 12.

                  II. PEERLESS POLICY

       10.        Peerless is, and during all relevant times has been, in the business of

underwriting and issuing policies of insurance and is authorized to transact the business

of insurance in the State of North Carolina.

       11.        Peerless issued a renewal commercial automobile policy, policy number BA

1555925, to named insured “Blacktoppers, LLC, Samuel Stanley 3 rd ” (as amended), with

effective dates of September 22, 2015 through September 22, 2016. (“Peerless”). A copy

of the Peerless Policy is attached hereto as Exhibit B.

       12.        The Peerless Policy provides liability coverage for Symbol 7, 8, and 9

vehicles described in the BUSINESS AUTO COVERAGE FORM, including trailers

borrowed by an insured that are attached to a covered vehicle.

       13.        While NGM incorporates, by reference, each policy in its entirety, for the

purpose of this action, the Peerless Policy contains the following in pertinent part:

SECTION II - LIABILITY COVERAGE

       A. Coverage

             We will pay all sums an ‘insured’ legally must pay as damages
       because of ‘bodily injury’ or ‘property damage’ to which this insurance



                                                5
            Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 5 of 16
        applies, caused by an ‘accident’ and resulting from the ownership,
        maintenance or use of a covered ‘auto’.

                                          ***

            1.    Who Is An Insured

                  The following are ‘insured’:

                        a.      You for any covered ‘auto’.

                        b.      Anyone else while using with your permission a
                                covered ‘auto’ you own, hire or borrow except:
                                (1)   The owner, or any ‘employee’, agent or driver
                                      of the owner, or anyone else from whom you
                                      hire or borrow a covered ‘auto’.            This
                                      exception does not apply if the covered ‘auto’
                                      is a ‘trailer’ connected to a covered ‘auto’ you
                                      own.

Exhibit B, Bates Number EXHIBIT B-00012, 00169, 00171, Form CA 00 01 10 01, p.

2 of 11 (as amended by Form 16-131 (03/11).

                                          ***

SECTION IV - BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the Common Policy Conditions:

   B.      General Conditions

           5. Other Insurance

                 a.     For any covered ‘auto’ you own, this Coverage Form provides
                        primary insurance. For any covered ‘auto’ you don’t own, the
                        insurance provided by this Coverage Form is excess over any
                        other collectible insurance. However, while a covered ‘auto’
                        which is a ‘trailer’ is connected to another vehicle, the
                        Liability Coverage this Coverage Form provides for the
                        ‘trailer’ is:

                        (1)   Excess while it is connected to a motor vehicle you do
                              not own.



                                           6
          Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 6 of 16
                           (2)    Primary while it is connected to a covered ‘auto’ you
                                  own.

Exhibit B, Bates Number EXHIBIT B-00176-00177, Form CA 00 01 10 01, pp. 7-8

of 11.

SECTION V - DEFINITIONS

         B. ‘Auto’ means:

               1.       A land motor vehicle, ‘trailer’ or semitrailer designed for travel
                        on public roads; . . . .

         P. ‘Trailer’ includes semitrailer.

Exhibit B, Bates Number EXHIBIT B-00178, 00180, Form CA 00 01 10 01, pp. 9,

11 of 11.



B.       THE UNDERLYING LITIGATION

         14.    On or about February 3, 2018, Sam’s Paving, Inc., Samuel Stanley, Sr.,

Samuel Stanley, Jr., and Rachel Stanley were named as defendants in a complaint filed

in the Superior Court for Robeson County, North Carolina, styled Paul Truett Canady,

II, as Administrator of the Estate of Carlos Alejandro Mendez De La Cruz v. Steven

Anthony Parker; Blacktoppers, LLC; Sam’s Paving, Inc.; Samuel Stanley, Sr.; Samuel

Stanley, Jr.; Rachel Stanley; and Samuel Stanley, III, 18 CVS 00283.

         15.    A copy of the complaint in Canady (“Underlying Action”) is attached

hereto as Exhibit C.

         16.    The Underlying Action arises out of a motor vehicle accident that

occurred on or about March 3, 2016, in Interstate 95, near Lumberton, North Carolina.

(Exhibit C, at ¶ 21).




                                              7
            Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 7 of 16
       17.    Named defendant Steven Anthony Parker was operating a 2006

International tractor-trailer owned by named Defendant Blacktoppers, LLC, and

insured under the Peerless Policy.

       18.    Steven Anthony Parker was an insured by definition under the Peerless

Policy at the time of the accident alleged in the Underlying Action.

       19.    Steven Anthony Parker was towing a trailer owned by Sam’s Paving,

Inc., at the time of the accident alleged in the Underlying Action.

       20.    The trailer owned by named defendant Sam’s Paving, Inc. (“Trailer”),

and being towed by a 2006 International tractor-trailer owned by named defendant

Blacktoppers, LLC, was insured under the Peerless Policy at the time of the accident

alleged in the Underlying Action.

       21.    The Trailer was insured under the Peerless Policy at the time of the

accident alleged in the Underlying Action.

       22.    By virtue of ownership of or employment through Sam’s Paving, Inc.,

named defendants Samuel Stanley, Jr., and Rachel Stanley were insured under the

Peerless Policy at the time of the accident alleged in the Underlying Action. Samuel

Stanley, Sr., was deceased at the time of the accident, and is not a proper party to the

Underlying Action. Upon information and belief, the parties to the Underlying Action

have agreed to dismiss Samuel Stanley, Sr.



C.     NGM’S TENDER AND CONTACT WITH PEERLESS

       22.    By correspondence dated April 21, 2016, NGM notified Peerless that

NGM believed the Trailer was covered under the Peerless Policy and requested



                                           8

          Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 8 of 16
Peerless to defend and defend Sam’s Paving, Inc. A copy of this correspondence is

attached hereto as Exhibit D.

       23.      Not receiving a response to Exhibit D, NGM followed up with

correspondence to Peerless dated May 9, 2016. A copy of this correspondence is

attached hereto as Exhibit E.

       24.      When Peerless failed to respond to the tender, NGM followed up with

correspondence to Peerless dated August 27, 2016. A copy of this correspondence is

attached hereto as Exhibit F.

       25.      Still having no response, NGM followed up with correspondence to

Peerless dated November 3, 2016. A copy of this correspondence is attached hereto

as Exhibit G.

       26.      On December 1, 2016, Peerless finally responded in writing to the

requests and tender of NGM, representing, in part:

      Sam’s Paving Inc. qualifies as an insured under Blacktoppers LLC Samuel
      Stanley III’s Commercial Auto Policy to the extent of the limits of
      insurance. We agree that the trailer being towed by Blacktoppers vehicle
      would qualify as a covered auto as defined by the policy.

A copy of this correspondence is attached hereto as Exhibit H.

       27.      The complaint in the Underlying Action was filed in February, 2018.

Individual defendants Samuel Stanley, Sr., Samuel Stanley Jr., and Rachel Stanley,

were named along with Sam’s Paving, Inc. NGM tendered defense of these named

Defendants to Peerless. A copy of such correspondence dated March 30, 2018, is

attached hereto as Exhibit I, which includes, as an attachment, an email from NGM

to Peerless, dated March 21, 2018.




                                          9

         Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 9 of 16
       28.    When Peerless failed to accept NGM’s tender or provide a basis for

denial of the same, NGM had to retain counsel to defend Sam’s Paving, Inc., Samuel

Stanley, Sr., Samuel Stanley, Jr., and Rachel Stanley.

       29.    When Peerless failed to communicate with NGM and provide a written

response to NGM’s tender or promptly provide a reasonable explanation of the basis

in the policy of insurance issued by Peerless for denial of such tender, NGM was

forced to retain counsel to communicate with Peerless concerning NGM’s tender.

       30.    Counsel retained by NGM to pursue the coverage matter with Peerless

arising out of the Underlying Action, sent an email to the claims representative for

Peerless that was handling the matter, dated May 28, 2018. A copy of this email is

attached hereto as Exhibit J.

       31.    Counsel retained by NGM, reached out to Peerless by correspondence

dated June 11, 2018, specifically requesting, in part:

       If Liberty Mutual [Peerless] takes the position that James Stanley, Sr.,
       James Stanley, Jr., and/or Rachel Stanley are not ‘insured’ under the subject
       Liberty Mutual policy, I ask that you provide a written response setting forth
       the applicable policy language and basis for Liberty Mutual’s position.

A copy of this correspondence is attached hereto as Exhibit K.

       32.    N.C.G.S. § 58-63-15, Unfair methods of competition and unfair or

deceptive acts or practices defined, at (11)b., in part, defines an unfair claims

settlement practice to include “Failing to acknowledge and act reasonably promptly

upon communications with respect to claims arising under insurance policies.”

       33.    N.C.G.S. § 58-63-15, Unfair methods of competition and unfair or

deceptive acts or practices defined, at (11)n., in part, defines an unfair claims

settlement practice to include “Failing to promptly provide a reasonable explanation


                                           10

         Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 10 of 16
of the basis in the insurance policy in relation to the facts or applicable law for denial

of a claim or for the offer of a compromise settlement.”

        34.    When Peerless failed to respond to Exhibit K for over thirty (30) days,

counsel retained by NGM to pursue the coverage matter forwarded an email dated July

31, 2018, to the representative for Peerless. A copy of this email is attached hereto as

Exhibit L.

        35.    When Peerless failed to respond to Exhibit L for over twenty (20) days,

and failed to respond to the request for a written position (Exhibit K) for over fifty

(50) days, counsel retained by NGM to pursue the coverage matter forwarded an email

dated August 23, 2018, to the representative for Peerless. A copy of this email is

attached hereto as Exhibit M.

        36.    A representative for Peerless responded by email dated August 31, 2018,

acknowledging a duty to defend and indemnify Sam’s Paving, Inc., and Samuel

Stanley, Jr.

        36.    The representative for Peerless and counsel retained by NGM to pursue

the coverage matter spoke by telephone on or about September 13, 2018, wherein the

representative requested information regarding the employment or ownership status

of Samuel Stanley, Sr., and Rachel Stanley, with respect to Sam’s Paving, Inc.

Counsel provided responses by correspondence dated September 26, 2018. A copy of

this correspondence is attached hereto as Exhibit N.

        37.    After receiving no further response from Peerless, counsel retained by

NGM to pursue the coverage matter forwarded correspondence to the representative

for Peerless dated October 4, 2018, along with billing records for expenses incurred



                                           11

         Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 11 of 16
by NGM in the defense of Sam’s Paving, Samuel Stanley, Jr., and Rachel Stanley, and

requesting a response to that the transfer of the defense to Peerless could be

coordinated. A copy of correspondence, without enclosures, is attached hereto as

Exhibit O.

       38.    After receiving no response from Peerless to Exhibit O, counsel retained

by NGM to pursue the coverage matter forwarded an email to the representative for

Peerless dated November 8, 2018. A copy of correspondence, without enclosures, is

attached hereto as Exhibit P. Counsel never received a response to this email.

                   ACTUAL CONTROVERSY AND RIPENESS

       39.    This is an actual, ripe, and live controversy between the parties

regarding Peerless’ obligations to provide defense and/or indemnity in connection with

the Underlying Action and for damages incurred by NGM for Peerless’ failure to

perform its obligations or comply with Peerless in law or statute.

       40.    NGM has incurred and will continue to incur costs defending parties in

the Underlying Action that should be defended by Peerless.

       41.    NGM has incurred and will continue to incur costs to pursue Peerless to

honor its obligations to provide a defense and/or indemnity in connection with the

Underlying Action.

                 COUNT ONE - DECLARATORY JUDGMENT
                 (DUTY TO DEFEND AND INDEMNIFY AND
                   DAMAGES FOR FAILURE TO DO SO)

       42.    NGM hereby repeats and incorporates the allegations contained in all

prior paragraphs of this Complaint as though fully set forth herein.




                                          12

         Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 12 of 16
          43.   NGM hereby repeats and incorporates the allegations contained in the

Complaint filed in the Underlying Action.

          44.   The Trailer qualifies as a covered auto under the Peerless Policy and is

not subject to any exclusions. The coverage provided by the Peerless Policy is primary

to that provided by the NGM Policy.

          45.   Sam’s Paving, Inc., Samuel Stanley, Sr., Samuel Stanley, Jr., and Rachel

Stanley, qualify as insureds, are covered under the Peerless Policy, and are not subject

to any exclusions. The coverage provided by the Peerless Policy is primary to that

provided by the NGM Policy.

          46.   Peerless wrongfully failed to reasonably and properly respond to NGM’s

timely and repeated tenders of the defense of Sam’s Paving, Inc., Samuel Stanley, Sr.,

Samuel Stanley, Jr., and Rachel Stanley.

          47.   NGM was forced to retain counsel and incur expenses to defend Sam’s

Paving, Inc., Samuel Stanley, Sr., Samuel Stanley, Jr., and Rachel Stanley due to the

wrongful conduct of Peerless as alleged herein.

          48.   NGM was forced to retain counsel and incur expenses prosecute this

Declaratory Judgment Action to have Peerless honor its obligations under the Peerless

Policy.

          49.   As a result of Peerless’ wrongful conduct as alleged herein, Peerless has

waived any exclusions, defenses or requests for contribution from NGM for defense

costs in the Underlying Action.

          50.   As a result of Peerless’ wrongful conduct as alleged herein, NGM has

suffered and will continue to suffer damages in the form of costs and attorney’s fees



                                           13

           Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 13 of 16
to defend Sam’s Paving, Inc., Samuel Stanley, Sr., Samuel Stanley, Jr., and Rachel

Stanley in the Underlying Action and to pursue the subject Declaratory Judgment

action and for treble damages in an amount in excess of $75,000.00.

       COUNT TWO - UNFAIR AND DECEPTIVE TRADE PRACTICES
               (N.C.G.S. Chapter 58, N.C.G.S. § 75-1.1)

          51.   NGM hereby repeats and incorporates the allegations contained in all

prior paragraphs of this Complaint as though fully set forth herein.

          52.   NGM hereby repeats and incorporates the allegations contained in the

Complaint filed in the Underlying Action.

          53.   The conduct of Peerless as alleged herein violates N.C.G.S. § 58-63-

15(11).

          54.   Peerless was engaged in commerce at all times alleged herein.

          55.   A violation of N.C.G.S. § 58-63-15(11), generally, and the conduct of

Peerless as alleged herein, constitutes an unfair and deceptive trade practice under

N.C.G.S. Chapter 58, N.C.G.S. § 75-1.1.

          56.   NGM is entitled to recover treble damages and reasonable attorney’s

fees by reason of Peerless’ unfair and deceptive practices in an amount in excess of

$75,000.00.

                                RELIEF REQUESTED

          WHEREFORE, NGM respectfully requests the following relief:

          A.    A declaration that Peerless provides primary commercial auto

                liability coverage for the Trailer and a duty to defend on a primary,

                noncontributory basis from NGM, all claims contained in the

                Underlying Action;


                                            14

           Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 14 of 16
B.   A declaration that Peerless provides primary commercial auto

     liability coverage for Sam’s Paving, Inc., Samuel Stanley, Sr.,

     Samuel Stanley, Jr., and Rachel Stanley and a duty to defend on a

     primary, noncontributory basis from NGM, all claims contained in

     the Underlying Action;

C.   A declaration that Peerless has waived all defenses or exclusions to

     defend and indemnify Sam’s Paving, Inc., Samuel Stanley, Sr.,

     Samuel Stanley, Jr., and Rachel Stanley;

D.   A declaration that Peerless has waived all claims it may have under

     the policies of insurance for contribution from NGM towards the

     defense of Sam’s Paving, Inc., Samuel Stanley, Sr., Samuel Stanley,

     Jr., and Rachel Stanley;

E.   That NGM have and recover damages from Peerless for its failure to

     reasonably and timely respond and accept NGM’s tender, including

     fees and costs incurred in defending the Underlying Action, and

     reasonable attorney’s fees for having to pursue Peerless to honor its

     obligations under the Peerless Policy;

F.   That NGM’s damages be trebled and for the recovery of reasonable

     attorney’s fees by virtue of Peerless’ unfair and deceptive trade

     practices, pursuant to N.C.G.S. Chapter 58, N.C.G.S. § 75-1.1; and




                                15

 Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 15 of 16
G.     Such other, further, or different relief to which NGM may be entitled.


Respectfully submitted this 12 th day of February, 2019.


                           /s/ Andrew A. Vanore, III
                           Andrew A. Vanore, III
                           NC State Bar No. 13139
                           Brown, Crump, Vanore & Tierney, L.L.P.
                           Attorney for Plaintiffs
                           P.O. Box 1729
                           Raleigh, N.C. 27602
                           Telephone: (919) 835-0909
                           Facsimile: (919) 835-0915
                           Email: drewvanore@bcvtlaw.com




                                  16

 Case 5:19-cv-00035-FL Document 6 Filed 02/14/19 Page 16 of 16
